UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1049


DOUGLAS C. CHARNOCK, JR.,

                    Plaintiff - Appellant,

             v.

COMMONWEALTH OF VIRGINIA;                     EDWARD       W.     HANSON,    JR.;
FREDERICK B. LOWE, JR.,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:16-cv-00493-RAJ-LRL)


Submitted: September 19, 2017                                 Decided: October 11, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael D.J. Eisenberg, LAW OFFICE OF MICHAEL D.J. EISENBERG, Washington,
D.C., for Appellant. Mark R. Herring, Attorney General of Virginia, Samuel T. Towell,
Deputy Attorney General, Nicholas F. Simopoulos, Senior Assistant Attorney General,
Christian A. Parrish, Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Douglas C. Charnock, Jr., appeals the district court’s order granting defendants’

motion to dismiss his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Charnock v. Virginia, No. 2:16-cv-00493-RAJ-LRL (E.D. Va. Jan. 5, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                              AFFIRMED




                                            2